Citation Nr: 0429406	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for a 
herniated lumbar disc with low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1951 through December 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The RO denied the veteran's claim of 
entitlement to a rating in excess of 60 percent for his 
service-connected back disability.  The RO also denied the 
veteran's claim of entitlement to an increased rate of 
compensation (special month compensation (SMC)).  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2004).  In denying the 
SMC claim, the RO found that the veteran was not house bound 
or in need of regular aid and attendance due to his service-
connected disabilities.  

In his Notice of Disagreement, received in November 2001, the 
veteran stated that he had not asked for SMC due to a need 
for aid and attendance or by virtue of being housebound.  In 
effect, he withdrew the SMC question from consideration.  
Indeed, such a claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes.  Accordingly, the Board has no jurisdiction over 
that claim, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).

In September 2004, the veteran had a hearing at the Board 
before the undersigned Veterans Law Judge.  During that 
hearing, the veteran raised contentions to the effect that 
service connection was warranted for a total rating due to 
unemployability caused by service-connected disabilities.  As 
above, that claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board also has no jurisdiction over 
that claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.  It is referred to the RO, 
however, for appropriate action.

Later in September 2004, the undersigned Veterans Law Judge 
granted the veteran's motion to have his case advanced on the 
Board's docket.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his April 2004 hearing, testimony was rendered to the 
effect that the veteran received all of his back treatment 
from the VA and that his last appointment had occurred 
approximately three weeks prior to the hearing.  It was 
indicated that his recent VA medical records would be 
forwarded to the Board; however, to date, the Board has not 
received any VA medical records reflecting the veteran's back 
treatment after December 2003.  

In July 2001, the VA last examined the veteran to determine 
the nature and extent of his service-connected back 
disability.  

The VA has a duty to assist the veteran in the development of 
his claim.  Such duty includes obtaining the records of 
relevant medical treatment rendered at VA health care 
facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2004).  It also includes scheduling any VA 
examinations necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, the case is remanded for 
the following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions are performed:  

a.  Inform the veteran of the 
information and evidence not of 
record that is necessary to 
substantiate his claim; 
b.  inform the veteran about the 
information and evidence that VA 
will seek to provide; 

c.  inform the veteran about the 
information and evidence that he is 
expected to provide; and 

d.  request that the veteran provide 
any evidence in his possession that 
pertains to his claim, i.e., tell 
him something to the effect that he 
should give the VA everything he has 
pertaining to his claim.

2.  Request records reflecting the 
veteran's back treatment at the VA from 
December 2003 through the present.  

3.  When the actions in paragraph 2 have 
been completed, schedule the veteran for 
orthopedic and neurologic examinations to 
determine the extent of his service-
connected herniated lumbar disc with low 
back strain.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

(a)  In particular, the orthopedic 
examination, must include, but is 
not limited to, range of motion 
studies.  In this regard, the 
orthopedic examiner must state 
whether the veteran's service-
connected low back disability is 
productive of ankylosis.  

(b)  The neurologic examiner must 
state whether the veteran's service-
connected low back disability is 
productive of any objective 
neurologic abnormalities, such as 
bowel or bladder impairment.  If 
bowel or bladder impairment is 
present, the examiner must state the 
nature and extent of that 
impairment.  The neurologic examiner 
must also state whether the veteran 
has paralysis of the sciatic nerve.  
If paralysis of the sciatic nerve is 
present, the neurologic examiner 
must state whether there is complete 
paralysis of the sciatic nerve such 
that the foot dangles and drops, and 
whether there is any active movement 
possible of the muscles below the 
knee.  The neurologic examiner must 
also state whether flexion of the 
knee is weakened or lost.  

(c)  Each examiner must identify and 
explain the elements supporting his 
or her diagnosis(es).  The rationale 
for all opinions must be set forth 
in writing.

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 60 percent for the 
veteran's service-connected herniated 
lumbar disc with low back strain.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



